OPINION AND ORDER

Geoffrey Miller, whose bar roster address is 7259 Brixton Lane, Cincinnati, Ohio 45255, and whose Kentucky Bar Association (“KBA”) member number is 89657, was admitted to the practice of law in the Commonwealth of Kentucky on May 1, 2003. On November 23, 2010, Miller was arrested for driving under the influence (first offense), possession of an open alcoholic beverage in a vehicle, and leaving the scene of an accident. Miller was released on his own recognizance, but subsequently failed to appear for his arraignment.
On April 25, 2013, this Court determined that Miller’s failure to appear at his arraignment constituted a violation of Supreme Court Rule 3.130-3.4(c), which prohibits an attorney from knowingly disobeying an obligation under the rules of a tribunal. This Court suspended Miller from the practice of law for a period of thirty (30) days, probated for a period of three (3) years, on the condition that he participate in the Kentucky Lawyer Assistance Program (“KYLAP”). Miller v. Kentucky Bar Association, 397 S.W.3d 412 (Ky.2013). Additionally, the Court’s order stated that if Miller failed to comply with the terms of his probation, the full thirty (30)-day suspension would be imposed upon application of the KBA through the Office of Bar Counsel (“OBC”).
The OBC has since received a monitoring report from KYLAP stating that Miller has had a “significant relapse” and is not in compliance with his KYLAP Supervision Agreement. For that reason, the OBC petitioned this Court to issue a show cause order. On December 19, 2013, this Court provided Miller with thirty (30) days to show cause, if any, why we should not revoke his probation and impose the full thirty (30)-day suspension from the practice of law. Having received no response from Miller, this Court now imposes the remainder of his probated suspension.
Accordingly, IT IS HEREBY ORDERED that Geoffrey Miller, KBA Member No. 89657, is suspended from the practice of law in the Commonwealth of Kentucky for a period of thirty (30) days.
All sitting. All concur.
ENTERED: March 20, 2014.
/s/ John D. Minton, Jr.